Appeal from orders of the Supreme Court at Special Term, entered May 5, 1980 and May 16, 1980 in Essex County, which awarded statutory costs and disbursements together with an additional allowance in each of the above actions. This long and tortuous litigation, begun in 1971, arose from the purchase of a parcel of real property on Lake George in 1956 and was ultimately concluded for reasons set forth by this court when the matter was before us on a previous occasion (Acres v Hitchcock, 77 AD2d 744, app dsmd 51 NY2d 877). The instant appeal results from an award of costs, disbursements and additional allowances to the successful parties (CPLR 8105, 8301, 8303, subd [a], par 2) in the total sum of $6,843, plus interest. Of that amount, $6,000 represents additional discretionary allowances. In order to disturb the awards, we must find that the trial court abused its discretion. We are unable to do so. The manner in which the Hitchcocks elected to pursue this lawsuit caused extreme financial hardship to those who were required to answer and defend a multitude of claims and allegations which, though without foundation in law or fact, were relentlessly pursued. Special Term was completely familiar with the conduct of this litigation and a review of the record supports its decision. The awards, in this case, were proper. Orders affirmed, with costs. Kane, J.P., Main, Mikoll, Yesawich, Jr., and Herlihy, JJ., concur.